                                 1:21-cv-01013-JBM # 7              Page 1 of 8
                                                                                                            E-FILED
                                                                               Friday, 22 January, 2021 04:20:57 PM
                                                                                       Clerk, U.S. District Court, ILCD

                               UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF ILLINOIS

HENRY L. JOHNSON,                                             )
                                                              )
                   Plaintiff,                                 )
                                                              )
           v.                                                 )        No.: 21-1013-JBM
                                                              )
FREDERICK ENTZEL, et al.,                                     )
                                                              )
                   Defendants.                                )

                MERIT REVIEW ORDER and ORDER ON INJUNCTIVE RELIEF

           Plaintiff, proceeding pro se, is currently confined at the FCI-Pekin Federal Prison in

Pekin, Illinois. Plaintiff has filed a Bivens complaint and petition to proceed in forma pauperis

(“IFP”), naming the FCI-Pekin Warden as the sole Defendant. Plaintiff alleges inhumane

conditions of confinement at FCI-Pekin due to the spread of the COVID-19 virus.1 Plaintiff has

also filed a motion for injunctive relief [ECF 4], requesting that the Court order the Warden to

petition for Plaintiff’s early release or release to home confinement and that the Court order the

medical records custodian to produce Plaintiff’s medical records. Plaintiff discloses that he had

previously been issued three “strikes” pursuant to 28 U.S.C. §1915(g) for filing frivolous claims.

As a result, he cannot proceed IFP unless under imminent danger of serious physical injury.

Lewis v. Sullivan, 279 F.3d 526, 529 (7th Cir. 2002). Plaintiff also asserts that he did not exhaust

his administrative remedies as his attempts were “denied” by staff.

           The complaint is now before the Court for purposes of a merit review. In reviewing the

complaint, the Court accepts the factual allegations as true, liberally construing them in

Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However, conclusory

statements and labels are insufficient. Enough facts must be provided to "'state a claim for relief


1
    Bivens v. Six Unknown Federal Narcotics Agents, 403 U .S. 388 (1971).

                                                         1
                            1:21-cv-01013-JBM # 7          Page 2 of 8




that is plausible on its face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation

omitted). In addition, as Plaintiff has been assessed three strikes, he cannot proceed IFP as

requested, unless he successfully alleges imminent danger. The imminent danger exception is to

be narrowly construed as it is “an escape hatch for genuine emergencies,” where “time is

pressing” and “a threat ...is real and proximate.” Heimermann v Litxcher, 337 F3d 781 (7th Cir.

2003) citing Lewis, 279 F.3d at 531. The threatened harm must be occurring “at the time the

complaint is filed.” Ciarpagini v. Saini, 352 F3d 328, 330 (7th Cir. 2003). In addition, the danger

must involve “serious physical injury.” 28 U.S.C. § 1915(g). A court should deny a 3-strike

plaintiff leave to proceed in forma pauperis “when prisoner's claims of imminent danger are

conclusory or ridiculous.” Ciarpagini, 352 F3d at 330.

                                             ALLEGATIONS

       Plaintiff alleges that since July 2020, he has been held at FCI-Pekin which houses more

than 1000 inmates. Plaintiff claims that half of the inmates and staff have been infected with the

COVID-19 virus. Plaintiff asserts that Defendant Warden Entzel has mismanaged the pandemic

and is incapable of protecting inmates from infection. Plaintiff claims that staff does not always

wear masks and some who wear masks have them pulled down below their chins. He alleges,

further, that Defendant has failed to provide disinfectant and PPE (Personal Protective

Equipment) to inmates, has not provided sufficient testing and contact tracing, and has allowed

the transfer-in of inmates from the outside and from other prisons. Plaintiff also asserts that in

October 2020, Defendant allowed in-person visitation at the prison, in contravention of Center

for Disease Control (“CDC”) guidelines.

       Plaintiff pleads that, while he has not yet contracted the virus, he remains in fear that he

will. Plaintiff claims that he is at high risk as he is overweight, suffers from asthma and has



                                                  2
                            1:21-cv-01013-JBM # 7           Page 3 of 8




“damaged lungs” from being shot in the torso in June 2004. On an unidentified date in August

2020, Plaintiff requested that the Warden file a motion for compassionate release on his behalf, a

request which was denied on September 1, 2020. Sometime in August 2020, prior to the Warden

rendering a decision, Plaintiff directly petitioned the court for compassionate release. It is

presumed that Plaintiff filed the motion in the court which originally sentenced him under the

First Step Act, 18 U.S.C. § 3582(c)(1)(A), which provides for an inmate’s early release if there

are “extraordinary and compelling reasons.” The sentencing court denied the motion on

November 20, 2020. Plaintiff claims that his motion was denied due to his being unable to

provide relevant medical records as Ms. Conette, the medical records custodian, failed to

produce them despite multiple requests. Despite this, Plaintiff has named Ms. Conette as a

Defendant. Plaintiff requests unspecified money damages in his Bivens claim.

       Plaintiff has also filed [4], a motion for injunctive relief. There, Plaintiff reasserts the

allegations that Defendant Entzel has poorly managed the COVID-19 outbreak at FCI-Pekin. He

also repleads that Defendant denied his request for compassionate release and that his August

2020 petition to the courts was also denied. Plaintiff requests injunctive relief in the form of an

order that Defendant Entzel petition for Plaintiff’s early release or placement on home

confinement; an order that medical records custodian, Ms. Conette, produce Plaintiff’s medical

records; and that the Court waive his failure to exhaust administrative remedies.

                                                ANALYSIS

       Here, Plaintiff correctly files his claim under Bivens as he is contesting the conditions

under which he is held. See Glaus v. Anderson, 408 F.3d 382, 386 (7th Cir. 2005). If “a prisoner

is not challenging the fact of his confinement, but instead the conditions under which he is being

held,” he must bring the claim in a civil rights action under 42 U.S.C. § 1983 or Bivens v. Six



                                                  3
                            1:21-cv-01013-JBM # 7           Page 4 of 8




Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), rather than under

habeas. This is so even where the petitioner seeks release due to the complained-of conditions,

provided he does not assert that the fact of his confinement is unconstitutional. Sloat v. Marion

County Law Enf't Ctr., No. 20- 01080, 2020 WL 6203251, at *1 (S.D. Ill. Oct. 22, 2020).

       Plaintiff alleges inhumane conditions of confinement in that Defendant Entzel allowed

staff to wear masks incorrectly or not wear them at all; that Defendant has not provided

disinfectant and PPE to inmates; that Defendant has not provided sufficient testing and contact

tracing; that Defendant has allowed new inmates to be transferred into the facility and; that in

October 2020, Defendant allowed in-person visitation at the prison. Conditions of confinement

will violate the Eighth Amendment when they rise to the level of “cruel and unusual

punishments.” Farmer v. Brennan, 511 U.S. 825, 832 (1970).To successfully allege that a

defendant was deliberately indifferent to inhumane conditions of confinement, a plaintiff must

establish both an objective and a subjective component. To establish the objective component,

the pleadings must identify deprivations which were ‘objectively, sufficiently serious…’ and that

‘the prison official's act or omission resulted in the denial of the minimal civilized measure of

life's necessities.’” Staggs v. Hollenbeck, 248 F.3d 1159 (7th Cir. 2000) (internal citation

omitted). To establish the subjective component, a plaintiff must show that a defendant was

deliberately indifferent, “that the official knew about the risk of harm, had the ability to prevent

the harm, and failed to do so.” Williams v. Schmidt, No. 14-487, 2019 WL 1046167, at *1 (W.D.

Wis. Mar. 5, 2019) citing Mays v. Springborn, 575 F.3d 643, 648 (7th Cir. 2009).

       To be subjectively liable, a defendant’s actions must have been intentional or deliberately

indifferent in “conscious disregard of a known, serious risk to the prisoner-[as this] can be

considered punishment. Blankenship v. Kittle, No.03-3573, 2003 WL 22048712, at *1–2 (N.D.



                                                  4
                            1:21-cv-01013-JBM # 7          Page 5 of 8




Ill. Aug. 6, 2003) (internal citations omitted). It has been recognized, however, that prison staff’s

inconsistent wearing of face masks does not reach the level of deliberate indifference required to

plead a constitutional claim. Mayfield v. Peissig, No. 20- 269, 2020 WL 3414757, at *1 (W.D.

Wis. June 22, 2020). “In sum, plaintiff's general allegations about a lack of social distancing and

inconsistent mask use at the prison do not suggest that the conditions of plaintiff's confinement

are inhumane or that defendants are acting with deliberate indifference to a significant risk of

harm to plaintiff's health or safety.” Id. See also, Wragg v. Ortiz, 462 F. Supp. 3d 476, 506, 509

(D.N.J. 2020) (denying injunctive relief requesting inmate COVID testing and social distancing).

While providing PPE and engaging in frequent testing and contact tracing would be optimal,

their lack does not evidence the level of culpability necessary to plead deliberate indifference.

The minimum intent required is “actual knowledge of impending harm easily preventable.”

Jackson v. Duckworth, 955 F.2d 21, 22 (7th Cir. 1992) (emphasis in original).

       Here, Plaintiff does not support that Defendant acted with the requisite intent, that he

could have easily prevented the harm but failed to take the steps to do so. It is recognized that the

COVID-19 pandemic is currently raging throughout the country despite the many efforts to

contain it. Allegations that the prison Warden has been unable to contain the transmission of the

virus, without more, does not plead deliberate indifference. See Williams, 2019 WL 1046167, at

*1 (defendant must have had the ability but failed to prevent the harm.) See also, McGill v.

Duckworth, 944 F.2d 344, 348–49 (7th Cir. 1991), overruled on other grounds by Farmer v.

Brennan, 511 U.S. 825, 837 (1994). There, it was held that plaintiff could not “tax employees of

the prison system with the effects of circumstances beyond their control.” McGill, 944 F.2d at

349. Plaintiff offers nothing to support that the harm here could have been easily prevented. “If




                                                  5
                            1:21-cv-01013-JBM # 7           Page 6 of 8




the harm is remote rather than immediate, or the officials don't know about it or can't do anything

about it, the subjective component is not established and the suit fails.” Jackson, 955 F.2d at 22.

       While Plaintiff has not named Ms. Conette as a Defendant, he alleges that her failure to

produce medical records caused his motion for compassionate release to be denied by the

sentencing court. This claim, however, is not borne out by the allegations of the complaint.

Plaintiff has pled that he filed both the request to the Warden and the court motion in “August

2020.” Under the First Step Act, Plaintiff was to wait for the Warden’s response, or the lapse of

30 days, whichever was sooner, before filing in the sentencing court. See United States v. Coles,

No. 00-20051, 2020 WL 1976296, at *2 (C.D. Ill. Apr. 24, 2020), citing 18 U.S.C.

3582(c)(1)(A). As a result, Plaintiff filed his motion prematurely, and it would appear that his

motion was denied for his failure to follow the proper procedural steps rather than the failure to

produce medical records. See United States v. Banks, No. 03- 40019, 2020 WL 3077316, at *1

(S.D. Ill. June 10, 2020)(prisoner failed to exhaust request for compassionate release where he

did not wait the 30 days for the warden’s response). As a result, Plaintiff fails to state a claim

against Ms. Conette.

       Plaintiff’s complaint is dismissed, without prejudice for failure to plead a cognizable

Bivens claim. As Plaintiff has not stated a claim, the Court does not address his admitted failure

to exhaust. Plaintiff’s petition to proceed IFP [ECF 4], is DENIED.

                                REQUEST FOR INJUNCTIVE RELIEF

       As noted, Plaintiff seeks injunctive relief asking, in part, that the Court order Defendant

to petition for Plaintiff’s early release or placement on home confinement; an order that medical

records custodian, Ms. Conette, produce Plaintiff’s medical records; and a waiver as to his

failure to exhaust administrative remedies.



                                                  6
                             1:21-cv-01013-JBM # 7          Page 7 of 8




         A preliminary injunction is an exercise of a very far-reaching power, never to be indulged

in except in a case clearly demanding it." Girl Scouts of Manitou Council, Inc. v. Girl Scouts of

U.S.A., Inc., 549 F.3d 1079, 1085 (7th Cir. 2008). A party seeking a preliminary injunction must

make a threshold showing that (1) it has some likelihood of success on the merits, (2) no

adequate remedy at law exists, and (3) it will suffer irreparable harm if the injunction is not

granted. Ty, Inc. v. Jones Group, Inc., 237 F.3d 891, 895 (7th Cir. 2001).

         Here, the Court has dismissed Plaintiff’s complaint for failure to plead a cognizable

Bivens claim. As a result, Plaintiff cannot establish the first requirement for injunctive relief, that

he has some likelihood of prevailing on the merits. See Mays v. Dart, 974 F.3d 810, 822 (7th Cir.

2020). “[A] plaintiff must demonstrate that ‘its claim has some likelihood of success on the

merits,’ not merely a ‘better than negligible’ chance.” As Plaintiff cannot establish one of the

elements necessary for injunctive relief to issue, the Court need not consider the other elements.

See Ayoubi v. Wexford Health Sources, Inc., 819 Fed. Appx. 439, 441 (7th Cir. 2020) citing Girl

Scouts of Manitou Council, Inc. v. Girl Scouts of U.S. of Am., Inc., 549 F.3d 1079, 1086 (7th Cir.

2008).

         While Plaintiff also asks that the medical records custodian be ordered to provide his

records, as a general rule, the courts will not grant injunctive relief against non-parties. Sherin v.

Pugh, No.11-772, 2013 WL 4776462, at *3 (W.D. Wis. Sept. 5, 2013). This request, too, is

DENIED.

         IT IS THEREFORE ORDERED:

         1.     Plaintiff's complaint is DISMISSED without prejudice for failure to state a claim.

Plaintiff’s IFP petition [ECF 3] is DENIED.

         2.     Plaintiff’s motion for injunctive relief [ECF 4], is DENIED as Plaintiff has not

established some likelihood that he would prevail on the merits of his claim.
                                                   7
                            1:21-cv-01013-JBM # 7          Page 8 of 8




       3.      If Plaintiff wishes to appeal this dismissal, he must file a notice of appeal with this

Court within 30 days of the entry of judgment. Fed. R. App. P. 4(a). A motion for leave to appeal

in forma pauperis should set forth the issues Plaintiff plans to present on appeal. See Fed. R.

App. P. 24(a)(1)(C). If Plaintiff does choose to appeal, he will be liable for the $505 appellate

filing fee irrespective of the outcome of the appeal.




_ 1/22/2021                                        s/ Joe Billy McDade________
ENTERED                                            JOE BILLY McDADE
                                              UNITED STATES DISTRICT JUDGE




                                                 8
